[locamendment2017july001.jpg]
Form 8B – DE/PA/MD (COJ) Rev. 10/16 Amended and Restated Committed Line Of
Credit Note (LIBOR) $300,000,000.00 July 11, 2017 FOR VALUE RECEIVED, HEALTHCARE
SERVICES GROUP, INC., HCSG STAFF LEASING SOLUTIONS, LLC, HCSG LABOR SUPPLY, LLC,
HCSG EAST, LLC, HCSG CENTRAL, LLC, HCSG WEST, LLC and HCSG EAST LABOR SUPPLY,
LLC (individually and collectively, the “Borrower”), with an address at 3220
Tillman Drive, Glenview Corporate Center, Suite 300, Bensalem, PA 19020, jointly
and severally promise to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Bank”), in lawful money of the United States of America in immediately
available funds at its offices located at 1600 Market Street, Philadelphia, PA
19103, or at such other location as the Bank may designate from time to time,
the principal sum of THREE HUNDRED MILLION AND 00/100 DOLLARS ($300,000,000.00)
(the “Facility”) or such lesser amount as may be advanced to or for the benefit
of the Borrower hereunder, together with interest accruing on the outstanding
principal balance from the date hereof, all as provided below. 1. Advances. The
Borrower may request advances, repay and request additional advances hereunder
until the Expiration Date, subject to the terms and conditions of this Note and
the Loan Documents (as hereinafter defined). The “Expiration Date” shall mean
December 18, 2018, or such later date as may be designated by the Bank by
written notice from the Bank to the Borrower. The Borrower acknowledges and
agrees that in no event will the Bank be under any obligation to extend or renew
the Facility or this Note beyond the Expiration Date. The Borrower may request
advances hereunder upon giving oral or written notice to the Bank by 11:00 a.m.
(Philadelphia, Pennsylvania time) three (3) Business Days prior to the proposed
advance, followed promptly thereafter by the Borrower’s written confirmation to
the Bank of any oral notice. The aggregate unpaid principal amount of advances
under this Note shall not exceed the face amount of this Note. 2. Rate of
Interest. Except as otherwise provided herein, all advances outstanding under
this Note will bear interest at a rate per annum equal to (A) LIBOR plus (B)
seventy-five (75) basis points (0.75%) (the “LIBOR Rate”), for the LIBOR
Interest Period. For purposes hereof, the following terms shall have the
following meanings: “Base Rate” shall mean the highest of (A) the Prime Rate,
and (B) the sum of the Overnight Bank Funding Rate plus fifty (50) basis points
(0.50%). If and when the Base Rate (or any component thereof) changes, the rate
of interest with respect to any amounts hereunder to which the Base Rate applies
will change automatically without notice to the Borrower, effective on the date
of any such change. There are no required minimum interest periods for amounts
bearing interest at the Base Rate. “Business Day” shall mean any day other than
a Saturday or Sunday or a legal holiday on which commercial banks are authorized
or required by law to be closed for business in Philadelphia, Pennsylvania.
“LIBOR” shall mean, with respect to any advance to which the LIBOR Option
applies for the applicable LIBOR Interest Period, the interest rate per annum
determined by the Bank by dividing (the resulting quotient rounded upwards, at
the Bank’s discretion, to the nearest 1/100th of 1%) (i) the rate of interest
determined by the Bank in accordance with its usual procedures (which
determination shall be conclusive



--------------------------------------------------------------------------------



 
[locamendment2017july002.jpg]
- 2 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 absent manifest error) to be the
eurodollar rate two (2) Business Days prior to the first day of such LIBOR
Interest Period for an amount comparable to such advance and having a borrowing
date and a maturity comparable to such LIBOR Interest Period by (ii) a number
equal to 1.00 minus the LIBOR Reserve Percentage; provided, however, if LIBOR,
determined as provided above, would be less than zero, then LIBOR shall be
deemed to be zero. “LIBOR Interest Period” shall mean, with respect to the LIBOR
Rate, the period of one (1) month as selected by the Borrower in its notice of
borrowing or notice of conversion, as the case may be, commencing on the date of
disbursement of an advance (or the date of conversion of advances (a) from one
LIBOR Interest Period to another or (b) to the LIBOR Rate, in the event that
such advances bear interest at the Base Rate (as hereinafter defined) as a
result of any of the circumstances as set forth herein which give rise to the
suspension of the LIBOR Rate) and each successive period selected by the
Borrower thereafter; provided that, (i) if a LIBOR Interest Period would end on
a day which is not a Business Day, it shall end on the next succeeding Business
Day unless such day falls in the next succeeding calendar month in which case
the LIBOR Interest Period shall end on the next preceding Business Day, (ii) the
Borrower may not select a LIBOR Interest Period that would end on a day after
the Expiration Date, and (iii) any LIBOR Interest Period that begins on the last
Business Day of a calendar month (or a day for which there is no numerically
corresponding day in the last calendar month of such LIBOR Interest Period)
shall end on the last Business Day of the last calendar month of such LIBOR
Interest Period. “LIBOR Reserve Percentage” shall mean the maximum effective
percentage in effect on such day as prescribed by the Board of Governors of the
Federal Reserve System (or any successor) for determining the reserve
requirements (including, without limitation, supplemental, marginal and
emergency reserve requirements) with respect to eurocurrency funding (currently
referred to as “Eurocurrency liabilities”). “Overnight Bank Funding Rate” shall
mean, for any day, the rate comprised of both overnight federal funds and
overnight Eurocurrency borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the Federal Reserve
Bank of New York (“NYFRB”), as set forth on its public website from time to
time, and as published on the next succeeding Business Day as the overnight bank
funding rate by the NYFRB (or by such other recognized electronic source (such
as Bloomberg) selected by the Bank for the purpose of displaying such rate);
provided, that if such day is not a Business Day, the Overnight Bank Funding
Rate for such day shall be such rate on the immediately preceding Business Day;
provided, further, that if such rate shall at any time, for any reason, no
longer exist, a comparable replacement rate determined by the Bank at such time
(which determination shall be conclusive absent manifest error). If the
Overnight Bank Funding Rate determined as above would be less than zero, then
such rate shall be deemed to be zero. The rate of interest charged shall be
adjusted as of each Business Day based on changes in the Overnight Bank Funding
Rate without notice to the Borrower. “Prime Rate” shall mean the rate publicly
announced by the Bank from time to time as its prime rate. The Prime Rate is
determined from time to time by the Bank as a means of pricing some loans to its
borrowers. The Prime Rate is not tied to any external rate of interest or index,
and does not necessarily reflect the lowest rate of interest actually charged by
the Bank to any particular class or category of customers. LIBOR shall be
adjusted on and as of the effective date of any change in the LIBOR Reserve
Percentage. The Bank shall give prompt notice to the Borrower of LIBOR as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error. If the Bank determines (which determination
shall be final and conclusive) that, by reason of circumstances affecting the
eurodollar market generally, deposits in dollars (in the applicable amounts) are
not being offered to banks in the eurodollar market for the selected term, or
adequate means do not exist for ascertaining LIBOR, then the Bank shall give
notice thereof to the Borrower. Thereafter, until the Bank notifies the Borrower
that the circumstances giving rise to such suspension no longer exist, (a) the
availability of the LIBOR Rate shall be suspended, and (b) the interest rate for
all advances then bearing interest at the LIBOR Rate shall be converted at



--------------------------------------------------------------------------------



 
[locamendment2017july003.jpg]
- 3 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 the expiration of the then current
LIBOR Interest Period(s) to a fluctuating per annum rate of interest equal to
the Base Rate. In addition, if, after the date of this Note, the Bank shall
determine (which determination shall be final and conclusive) that any
enactment, promulgation or adoption of or any change in any applicable law, rule
or regulation, or any change in the interpretation or administration thereof by
a governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
guideline, request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for the Bank to make or maintain or fund loans based on LIBOR, the
Bank shall notify the Borrower. Upon receipt of such notice, until the Bank
notifies the Borrower that the circumstances giving rise to such determination
no longer apply, (a) the availability of the LIBOR Rate shall be suspended, and
(b) the interest rate on all advances then bearing interest at the LIBOR Rate
shall be converted to the Base Rate either (i) on the last day of the then
current LIBOR Interest Period(s) if the Bank may lawfully continue to maintain
advances based on LIBOR to such day, or (ii) immediately if the Bank may not
lawfully continue to maintain advances based on LIBOR. 3. Advance Procedures. If
permitted by the Bank, a request for advance may be made by telephone or
electronic mail, with such confirmation or verification (if any) as the Bank may
require in its discretion from time to time. A request for advance by any
Borrower shall be binding upon Borrower, jointly and severally. The Borrower
authorizes the Bank to accept telephonic and electronic requests for advances,
and the Bank shall be entitled to rely upon the authority of any person
providing such instructions. The Borrower hereby indemnifies and holds the Bank
harmless from and against any and all damages, losses, liabilities, costs and
expenses (including reasonable attorneys’ fees and expenses) which may arise or
be created by the acceptance of such telephonic and electronic requests or by
the making of such advances. The Bank will enter on its books and records, which
entry when made will be presumed correct, the date and amount of each advance,
as well as the date and amount of each payment made by the Borrower. 4. Payment
Terms. The Borrower shall pay accrued interest on the unpaid principal balance
of this Note in arrears: (a) for advances bearing interest at the LIBOR Rate, on
the last day of the respective LIBOR Interest Period for such advance, (b) for
advances bearing interest at the Base Rate, on the first day of each month
during the term hereof, and (c) for all advances, at maturity, whether by
acceleration of this Note or otherwise, and after maturity, on demand until paid
in full. All outstanding principal and accrued interest hereunder shall be due
and payable in full on the Expiration Date. If any payment under this Note shall
become due on a Saturday, Sunday or public holiday under the laws of the State
where the Bank’s office indicated above is located, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in computing interest in connection with such payment. The Borrower hereby
authorizes the Bank to charge the Borrower’s deposit account at the Bank for any
payment when due hereunder. Payments received will be applied to charges, fees
and expenses (including attorneys’ fees), accrued interest and principal in any
order the Bank may choose, in its sole discretion. 5. Late Payments; Default
Rate. If the Borrower fails to make any payment of principal, interest or other
amount coming due pursuant to the provisions of this Note within fifteen (15)
calendar days of the date due and payable, the Borrower also shall pay to the
Bank a late charge equal to the lesser of five percent (5%) of the amount of
such payment or $100.00 (the “Late Charge”). Such fifteen (15) day period shall
not be construed in any way to extend the due date of any such payment. Upon
maturity, whether by acceleration, demand or otherwise, and at the Bank’s option
upon the occurrence of any Event of Default (as hereinafter defined) and during
the continuance thereof, each advance outstanding under this Note shall bear
interest at a rate per annum (based on the actual number of days that principal
is outstanding over a year of 360 days) which shall be three percentage points
(3%) in excess of the interest rate in effect from time to time under this Note
but not more than the maximum rate allowed by law (the “Default Rate”). The
Default Rate shall continue to apply whether or not judgment shall be entered on
this Note. Both the Late Charge and the Default Rate are imposed as liquidated
damages for the purpose of defraying the Bank’s expenses incident to the
handling of delinquent payments, but are in addition to, and not in lieu of, the
Bank’s exercise of any rights and remedies hereunder, under the other Loan
Documents or under applicable law,



--------------------------------------------------------------------------------



 
[locamendment2017july004.jpg]
- 4 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 and any fees and expenses of any
agents or attorneys which the Bank may employ. In addition, the Default Rate
reflects the increased credit risk to the Bank of carrying a loan that is in
default. The Borrower agrees that the Late Charge and Default Rate are
reasonable forecasts of just compensation for anticipated and actual harm
incurred by the Bank, and that the actual harm incurred by the Bank cannot be
estimated with certainty and without difficulty. 6. Prepayment. The Borrower
shall have the right to prepay any advance hereunder at any time and from time
to time, in whole or in part; subject, however, to payment of any break funding
indemnification amounts owing pursuant to paragraph 8 below. 7. Increased Costs;
Yield Protection. On written demand, together with written evidence of the
justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred, any losses suffered or payments made by the Bank as a result of any
Change in Law (hereinafter defined), imposing any reserve, deposit, allocation
of capital or similar requirement (including without limitation, Regulation D of
the Board of Governors of the Federal Reserve System) on the Bank, its holding
company or any of their respective assets relative to the Facility. “Change in
Law” means the occurrence, after the date of this Note, of any of the following:
(a) the adoption or taking effect of any law, rule, regulation or treaty, (b)
any change in any law, rule, regulation or treaty or in the administration,
interpretation, implementation or application thereof by any governmental
authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any governmental
authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued. 8.
Break Funding Indemnification. The Borrower agrees to indemnify the Bank against
any liabilities, losses or expenses (including, without limitation, loss of
margin, any loss or expense sustained or incurred in liquidating or employing
deposits from third parties, and any loss or expense incurred in connection with
funds acquired to effect, fund or maintain any advance (or any part thereof)
bearing interest based on LIBOR) which the Bank sustains or incurs as a
consequence of either (i) the Borrower’s failure to make a payment on the due
date thereof, (ii) the Borrower’s revocation (expressly, by later inconsistent
notices or otherwise) in whole or in part of any notice given to Bank to
request, convert, renew or prepay any advance bearing interest based on LIBOR,
or (iii) the Borrower’s payment or prepayment (whether voluntary, after
acceleration of the maturity of this Note or otherwise) or conversion of any
advance bearing interest based on LIBOR on a day other than the regularly
scheduled due date therefor. A notice as to any amounts payable pursuant to this
paragraph given to the Borrower by the Bank shall, in the absence of manifest
error, be conclusive and shall be payable upon demand. The Borrower’s
indemnification obligations hereunder shall survive the payment in full of the
advances and all other amounts payable hereunder. 9. Other Loan Documents. This
Note is issued in connection with an Amended and Restated Loan Agreement between
the Borrower and the Bank, dated December 18, 2013, as amended, and the other
agreements and documents executed and/or delivered in connection therewith or
referred to therein, the terms of which are incorporated herein by reference (as
amended, modified or renewed from time to time, collectively the “Loan
Documents”), and is secured by the property (if any) described in the Loan
Documents and by such other collateral as previously may have been or may in the
future be granted to the Bank to secure this Note. 10. Events of Default. The
occurrence of any of the following events will be deemed to be an “Event of
Default” under this Note: (i) the nonpayment of any principal, interest or other
indebtedness under this Note when due; (ii) the occurrence of any event of
default or any default and the lapse of any notice or cure period, or any
Obligor’s failure to observe or perform any covenant or other agreement, under
or contained in any Loan Document or any other document now or in the future
evidencing or securing any debt, liability or obligation of any Obligor to the
Bank; provided, however, that, no such failure to observe or perform any such
covenant or other agreement (excluding financial covenants, financial reporting
covenants, and negative covenants) shall constitute an Event of Default unless
such failure continues for a period of 30 days after the earlier to occur of (a)
the date when any



--------------------------------------------------------------------------------



 
[locamendment2017july005.jpg]
- 5 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 Obligor becomes aware of such failure
and (b) the date when the Bank gives written notice to the Borrower of such
failure; (iii) the filing by or against any Obligor of any proceeding in
bankruptcy, receivership, insolvency, reorganization, liquidation,
conservatorship or similar proceeding (and, in the case of any such proceeding
instituted against any Obligor, such proceeding is not dismissed or stayed
within 60 days of the commencement thereof, provided that the Bank shall not be
obligated to advance additional funds hereunder during such period); (iv) any
assignment by any Obligor for the benefit of creditors, or any levy,
garnishment, attachment or similar proceeding is instituted against any property
of any Obligor held by or deposited with the Bank; (v) a default with respect to
any other indebtedness of any Obligor for borrowed money, if the effect of such
default is to cause or permit the acceleration of such debt; (vi) the
commencement of any foreclosure or forfeiture proceeding, execution or
attachment against any collateral securing the obligations of any Obligor to the
Bank; (vii) the entry of a final judgment against any Obligor and the failure of
such Obligor to discharge the judgment within ten (10) days of the entry
thereof; (viii) any material adverse change in any Obligor’s business, assets,
operations, financial condition or results of operations; (ix) any Obligor
ceases doing business as a going concern; (x) any representation or warranty
made by any Obligor to the Bank in any Loan Document or any other documents now
or in the future evidencing or securing the obligations of any Obligor to the
Bank, is false, erroneous or misleading in any material respect when made or
when deemed made; (xi) if this Note or any guarantee executed by any Obligor is
secured, the failure of any Obligor to provide the Bank with additional
collateral if in the Bank’s opinion at any time or times, the market value of
any of the collateral securing this Note or any guarantee has depreciated below
that required pursuant to the Loan Documents or, if no specific value is so
required, then in an amount deemed material by the Bank; (xii) the revocation or
attempted revocation, in whole or in part, of any guarantee by any Obligor; or
(xiii) the death, incarceration, indictment or legal incompetency of any
individual Obligor or, if any Obligor is a partnership or limited liability
company, the death, incarceration, indictment or legal incompetency of any
individual general partner or member. As used herein, the term “Obligor” means
any Borrower and any guarantor of, or any pledgor, mortgagor or other person or
entity providing collateral support for, the Borrower’s obligations to the Bank
existing on the date of this Note or arising in the future. Upon the occurrence
of an Event of Default: (a) the Bank shall be under no further obligation to
make advances hereunder; (b) if an Event of Default specified in clause (iii) or
(iv) above shall occur, the outstanding principal balance and accrued interest
hereunder together with any additional amounts payable hereunder shall be
immediately due and payable without demand or notice of any kind; (c) if any
other Event of Default shall occur, the outstanding principal balance and
accrued interest hereunder together with any additional amounts payable
hereunder, at the Bank’s option and without demand or notice of any kind, may be
accelerated and become immediately due and payable; (d) at the Bank’s option,
this Note will bear interest at the Default Rate from the date of the occurrence
of the Event of Default; and (e) the Bank may exercise from time to time any of
the rights and remedies available under the Loan Documents or under applicable
law. 11. Right of Setoff. In addition to all liens upon and rights of setoff
against the Borrower’s money, securities or other property given to the Bank by
law, the Bank shall have, with respect to the Borrower’s obligations to the Bank
under this Note and to the extent permitted by law, a contractual possessory
security interest in and a contractual right of setoff against, and the Borrower
hereby grants the Bank a security interest in, and hereby assigns, conveys,
delivers, pledges and transfers to the Bank, all of the Borrower’s right, title
and interest in and to, all of the Borrower’s deposits, moneys, securities and
other property now or hereafter in the possession of or on deposit with, or in
transit to, the Bank or any other direct or indirect subsidiary of The PNC
Financial Services Group, Inc., whether held in a general or special account or
deposit, whether held jointly with someone else, or whether held for safekeeping
or otherwise, excluding, however, all IRA, Keogh, and trust accounts. Every such
security interest and right of setoff may be exercised without demand upon or
notice to the Borrower. Every such right of setoff shall be deemed to have been
exercised immediately upon the occurrence of an Event of Default hereunder
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time. 12. Anti-Money Laundering/International Trade
Law Compliance. The Borrower represents and warrants to the Bank, as of the date
of this Note, the date of each advance of proceeds under the Facility, the date
of any renewal, extension or modification of the Facility, and at all times
until the Facility has been terminated and all amounts thereunder have been
indefeasibly paid in full, that: (a) no Covered Entity (i) is a Sanctioned
Person; (ii) has any of its assets in a Sanctioned Country or in the possession,
custody or control of a Sanctioned Person; or (iii)



--------------------------------------------------------------------------------



 
[locamendment2017july006.jpg]
- 6 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 does business in or with, or derives
any of its operating income from investments in or transactions with, any
Sanctioned Country or Sanctioned Person in violation of any law, regulation,
order or directive enforced by any Compliance Authority; (b) the proceeds of the
Facility will not be used to fund any operations in, finance any investments or
activities in, or, make any payments to, a Sanctioned Country or Sanctioned
Person in violation of any law, regulation, order or directive enforced by any
Compliance Authority; (c) the funds used to repay the Facility are not derived
from any unlawful activity; and (d) each Covered Entity is in compliance with,
and no Covered Entity engages in any dealings or transactions prohibited by, any
laws of the United States, including but not limited to any Anti-Terrorism Laws.
Borrower covenants and agrees that it shall immediately notify the Bank in
writing upon the occurrence of a Reportable Compliance Event. As used herein:
“Anti-Terrorism Laws” means any laws relating to terrorism, trade sanctions
programs and embargoes, import/export licensing, money laundering, or bribery,
all as amended, supplemented or replaced from time to time; “Compliance
Authority” means each and all of the (a) U.S. Treasury Department/Office of
Foreign Assets Control, (b) U.S. Treasury Department/Financial Crimes
Enforcement Network, (c) U.S. State Department/Directorate of Defense Trade
Controls, (d) U.S. Commerce Department/Bureau of Industry and Security, (e) U.S.
Internal Revenue Service, (f) U.S. Justice Department, and (g) U.S. Securities
and Exchange Commission; “Covered Entity” means the Borrower, its affiliates and
subsidiaries, all guarantors, pledgors of collateral, all owners of the
foregoing, and all brokers or other agents of the Borrower acting in any
capacity in connection with the Facility; “Reportable Compliance Event” means
that any Covered Entity becomes a Sanctioned Person, or is indicted, arraigned,
investigated or custodially detained, or receives an inquiry from regulatory or
law enforcement officials, in connection with any Anti-Terrorism Law or any
predicate crime to any Anti-Terrorism Law, or self-discovers facts or
circumstances implicating any aspect of its operations with the actual or
possible violation of any Anti-Terrorism Law; “Sanctioned Country” means a
country subject to a sanctions program maintained by any Compliance Authority;
and “Sanctioned Person” means any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person or entity, or subject to any limitations or
prohibitions (including but not limited to the blocking of property or rejection
of transactions), under any order or directive of any Compliance Authority or
otherwise subject to, or specially designated under, any sanctions program
maintained by any Compliance Authority. 13. Indemnity. The Borrower agrees to
indemnify each of the Bank, each legal entity, if any, who controls, is
controlled by or is under common control with the Bank, and each of their
respective directors, officers and employees (the “Indemnified Parties”), and to
defend and hold each Indemnified Party harmless from and against any and all
claims, damages, losses, liabilities and expenses (including all fees and
charges of internal or external counsel with whom any Indemnified Party may
consult and all expenses of litigation and preparation therefor) which any
Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Borrower), in connection with or
arising out of or relating to the matters referred to in this Note or in the
other Loan Documents or the use of any advance hereunder, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Borrower, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority; provided, however, that
the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party's
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any advance
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim. 14.
Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests or
as otherwise provided in this Note) and will be effective upon receipt. Notices
may be given in any manner to which the parties may agree. Without limiting the
foregoing, first-class mail, postage prepaid, facsimile transmission and
commercial courier service are hereby agreed to as acceptable methods for giving
Notices. In addition, the parties agree that Notices may be sent electronically
to any electronic address provided by a party from time to time. Notices may be
sent to a party’s address as set forth above or to such other address as any
party may give to the other for such purpose in accordance with this paragraph.
No delay or omission on the



--------------------------------------------------------------------------------



 
[locamendment2017july007.jpg]
- 7 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 Bank’s part to exercise any right or
power arising hereunder will impair any such right or power or be considered a
waiver of any such right or power, nor will the Bank’s action or inaction impair
any such right or power. The Bank’s rights and remedies hereunder are cumulative
and not exclusive of any other rights or remedies which the Bank may have under
other agreements, at law or in equity. No modification, amendment or waiver of,
or consent to any departure by the Borrower from, any provision of this Note
will be effective unless made in a writing signed by the Bank, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given. Notwithstanding the foregoing, the Bank may modify this
Note for the purposes of completing missing content or correcting erroneous
content, without the need for a written amendment, provided that the Bank shall
send a copy of any such modification to the Borrower (which notice may be given
by electronic mail). The Borrower agrees to pay on demand, to the extent
permitted by law, all costs and expenses incurred by the Bank in the enforcement
of its rights in this Note and in any security therefor, including without
limitation reasonable fees and expenses of the Bank’s counsel. If any provision
of this Note is found to be invalid, illegal or unenforceable in any respect by
a court, all the other provisions of this Note will remain in full force and
effect. The Borrower and all other makers and indorsers of this Note hereby
forever waive presentment, protest, notice of dishonor and notice of
non-payment. The Borrower also waives all defenses based on suretyship or
impairment of collateral. If this Note is executed by more than one Borrower,
the obligations of such persons or entities hereunder will be joint and several.
This Note shall bind the Borrower and its heirs, executors, administrators,
successors and assigns, and the benefits hereof shall inure to the benefit of
the Bank and its successors and assigns; provided, however, that the Borrower
may not assign this Note in whole or in part without the Bank’s written consent
and the Bank at any time may assign this Note in whole or in part. This Note has
been delivered to and accepted by the Bank and will be deemed to be made in the
State where the Bank’s office indicated above is located. THIS NOTE WILL BE
INTERPRETED AND THE RIGHTS AND LIABILITIES OF THE BANK AND THE BORROWER
DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE BANK’S OFFICE
INDICATED ABOVE IS LOCATED, EXCLUDING ITS CONFLICT OF LAWS RULES, INCLUDING
WITHOUT LIMITATION THE ELECTRONIC TRANSACTIONS ACT (OR EQUIVALENT) IN EFFECT IN
THE STATE WHERE THE BANK’S OFFICE INDICATED ABOVE IS LOCATED (OR, TO THE EXTENT
CONTROLLING, THE LAWS OF THE UNITED STATES OF AMERICA, INCLUDING WITHOUT
LIMITATION THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT). The
Borrower hereby irrevocably consents to the exclusive jurisdiction of any state
or federal court in the county or judicial district where the Bank’s office
indicated above is located; provided that nothing contained in this Note will
prevent the Bank from bringing any action, enforcing any award or judgment or
exercising any rights against the Borrower individually, against any security or
against any property of the Borrower within any other county, state or other
foreign or domestic jurisdiction. The Borrower acknowledges and agrees that the
venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Note. 15. Commercial
Purpose. The Borrower represents that the indebtedness evidenced by this Note is
being incurred by the Borrower solely for the purpose of acquiring or carrying
on a business, professional or commercial activity, and not for personal, family
or household purposes. 16. USA PATRIOT Act Notice. To help the government fight
the funding of terrorism and money laundering activities, Federal law requires
all financial institutions to obtain, verify and record information that
identifies each Borrower that opens an account. What this means: when the
Borrower opens an account, the Bank will ask for the business name, business
address, taxpayer identifying number and other information that will allow the
Bank to identify the Borrower, such as organizational documents. For some
businesses and organizations, the Bank may also need to ask for identifying
information and documentation relating to certain individuals associated with
the business or organization. 17. Authorization to Obtain Credit Reports. By
signing below, each Borrower who is an individual provides written authorization
to the Bank or its designee (and any assignee or potential assignee hereof) to
obtain the Borrower’s personal credit profile from one or more national credit
bureaus. Such authorization shall extend to obtaining a credit profile in
considering this Note and subsequently for the purposes of update, renewal or
extension of such credit or additional credit and for reviewing or collecting
the resulting account.



--------------------------------------------------------------------------------



 
[locamendment2017july008.jpg]
- 8 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 18. Electronic Signatures and Records.
Notwithstanding any other provision herein, the Borrower agrees that this Note,
the Loan Documents, any amendments thereto, and any other information, notice,
signature card, agreement or authorization related thereto (each, a
“Communication”) may, at the Bank’s option, be in the form of an electronic
record. Any Communication may, at the Bank’s option, be signed or executed using
electronic signatures. For the avoidance of doubt, the authorization under this
paragraph may include, without limitation, use or acceptance by the Bank of a
manually signed paper Communication which has been converted into electronic
form (such as scanned into PDF format) for transmission, delivery and/or
retention. 19. Amendment and Restatement. This Note amends and restates, and is
in substitution for, that certain Amended and Restated Committed Line of Credit
Note in the original principal amount of $200,000,000.00 payable to the order of
the Bank and dated June 9, 2015 (the "Existing Note"). However, without
duplication, this Note shall in no way extinguish, cancel or satisfy Borrower’s
unconditional obligation to repay all indebtedness evidenced by the Existing
Note or constitute a novation of the Existing Note. Nothing herein is intended
to extinguish, cancel or impair the lien priority or effect of any security
agreement, pledge agreement or mortgage with respect to any Obligor’s
obligations hereunder and under any other document relating hereto. REMAINDER OF
PAGE INTENTIONALLY LEFT BLANK



--------------------------------------------------------------------------------



 
[locamendment2017july009.jpg]
- 9 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 20. WAIVER OF JURY TRIAL. THE BORROWER
IRREVOCABLY WAIVES ANY AND ALL RIGHTS THE BORROWER MAY HAVE TO A TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS NOTE, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS NOTE OR ANY TRANSACTION CONTEMPLATED
IN ANY OF SUCH DOCUMENTS. THE BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVER IS
KNOWING AND VOLUNTARY. The Borrower acknowledges that it has read and understood
all the provisions of this Note, including the confession of judgment and the
waiver of jury trial, and has been advised by counsel as necessary or
appropriate. WITNESS the due execution hereof as a document under seal, as of
the date first written above, with the intent to be legally bound hereby.
WITNESS / ATTEST: HEALTHCARE SERVICES GROUP, INC.
____________________________________ By:_________________________________ (SEAL)
Print Name:___________________________ Print Name:__________________________
Title:________________________________ Title:_______________________________
(Include title only if an officer of entity signing to the right) HCSG STAFF
LEASING SOLUTIONS, LLC By: Healthcare Services Group, Inc., its Sole Member
____________________________________ By:_________________________________ (SEAL)
Print Name:___________________________ Print Name:__________________________
Title:________________________________ Title:_______________________________
(Include title only if an officer of entity signing to the right) HCSG LABOR
SUPPLY, LLC By: Healthcare Services Group, Inc., its Sole Member
By:_________________________________ (SEAL) Print
Name:___________________________ Print Name:__________________________
Title:________________________________ Title:_______________________________
(Include title only if an officer of entity signing to the right) (SIGNATURES
CONTINUED ON FOLLOWING PAGE)



--------------------------------------------------------------------------------



 
[locamendment2017july010.jpg]
- 10 - Form 8B – DE/PA/MD (COJ) Rev. 10/16 (SIGNATURES CONTINUED FROM PREVIOUS
PAGE) HCSG EAST, LLC By: Healthcare Services Group, Inc., its Sole Member
____________________________________ By:_________________________________ (SEAL)
Print Name:___________________________ Print Name:__________________________
Title:________________________________ Title:_______________________________
(Include title only if an officer of entity signing to the right) HCSG CENTRAL,
LLC By: Healthcare Services Group, Inc., its Sole Member
____________________________________ By:_________________________________ (SEAL)
Print Name:___________________________ Print Name:__________________________
Title:________________________________ Title:_______________________________
(Include title only if an officer of entity signing to the right) HCSG WEST, LLC
By: Healthcare Services Group, Inc., its Sole Member
____________________________________ By:_________________________________ (SEAL)
Print Name:___________________________ Print Name:__________________________
Title:________________________________ Title:_______________________________
(Include title only if an officer of entity signing to the right) HCSG EAST
LABOR SUPPLY, LLC By: Healthcare Services Group, Inc., its Sole Member
____________________________________ By:_________________________________ (SEAL)
Print Name:___________________________ Print Name:__________________________
Title:________________________________ Title:_______________________________
(Include title only if an officer of entity signing to the right)



--------------------------------------------------------------------------------



 